Citation Nr: 9925869	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-17 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, due to 
undiagnosed illnesses.

2.  Entitlement to service connection for hair loss due to a 
rash on the head, due to undiagnosed illnesses.

3.  Entitlement to service connection for a rash between the 
legs, due to undiagnosed illnesses.

4.  Entitlement to service connection for swollen joints, due 
to undiagnosed illnesses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981, and 
from July 1991 to February 1992.  He also served on inactive 
duty training.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1996 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which had jurisdiction at that time 
with regard to the veteran's claims for service connection 
arising out of Southwest Asia service.  The case is currently 
under the originating agency jurisdiction of the Montgomery, 
Alabama, RO.

In November 1998, a personal hearing was held before the 
undersigned Member of the Board, sitting in Montgomery.

The veteran, in the course of his appeal, has alleged, inter 
alia, that his headaches are due to otitis media.  Service 
connection has been granted for otitis media; accordingly, 
this allegation may be viewed as raising the question of 
service connection for headaches on a secondary basis 
pursuant to 38 C.F.R. § 3.310(a) (1998).  This matter is not 
inextricably intertwined with the matter of service 

connection for headaches due to undiagnosed illnesses, in 
that the veteran, by raising the question of secondary 
service connection, is citing a diagnosed illness as the 
cause for his headaches.  The specific matter of secondary 
service connection for headaches is referred to the RO for 
action as appropriate.  It is concomitantly emphasized by the 
Board that the issue adjudicated below with regard to service 
connection for headaches pertains only to the question of 
service connection for headaches due to undiagnosed 
illnesses.

The issue of entitlement to service connection for swollen 
joints, due to undiagnosed illnesses, is the subject of the 
REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  Headaches are shown to be symptomatic of a sinus 
disability or of anxiety.

2.  Hair loss due to a rash on the head is shown to be 
symptomatic of seborrheic dermatitis or of a chronic fungal 
infection.

3.  A rash between the legs is shown to be symptomatic of 
seborrheic dermatitis or of a chronic fungal infection.


CONCLUSIONS OF LAW

1.  A claim for service connection for headaches, due to 
undiagnosed illnesses, is not well grounded.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1117, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1998).

2.  A claim for service connection for hair loss due to a 
rash on the head, due to undiagnosed illnesses, is not well 
grounded.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1998).


3.  A claim for service connection for a rash between the 
legs, due to undiagnosed illnesses, is not well grounded.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two. 

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  


Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1998).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1998).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1998).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of 

the illness; or (3) is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c) (1998).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1998).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

With regard to the instant case, in which the veteran 
alleges, in pertinent part, that he has headaches, hair loss 
due to a rash on his head, and a rash between his legs (that 
is, the Board assumes, on his groin), due to undiagnosed 
illnesses arising from his Southwest Asia service, the Board 
acknowledges that the medical evidence clearly demonstrates 
that headaches, a rash on the head, and a rash between the 
legs are all currently manifested.  However, this evidence 
also shows that these headaches, and head and groin rashes, 
have been attributed by health care personnel as being the 
product of specific illnesses.  The report of a September 
1995 VA treatment record notes the presence of rashes, and 
indicates a diagnostic impression of seborrheic dermatitis.  
Similarly, the report of a September 1993 VA dermatology 
consult notes an assessment of seborrheic dermatitis, "most 
likely."  The report of a VA dermatology examination, 
conducted in October 1995, also notes the presence of a skin 
disorder over the veteran's scalp and groin that "look[s] 
like a large area of ringworm," and indicates a diagnosis of 
chronic fungal infection of the scalp and groin.  The 
examination report concomitantly notes that his loss of hair 
was in a distribution that "looked like ringworm."

Likewise, with regard to the veteran's complaints of 
headaches, the medical evidence shows that these headaches 
have been attributed to specific illnesses.  The report of a 
VA examination conducted in October 1995 indicates diagnoses 
to 

include headaches that "are probably secondary to chronic 
otitis and sinusitis."  A report of treatment accorded him by 
VA in July 1995 shows that the headaches of which he 
complained at that time were classified as stress headaches, 
and were attributed to anxiety.

In other words, the veteran's headaches, groin rash, and head 
rash (resulting in hair loss) have each been associated with 
at least one diagnosed illness.  It therefore follows that 
the presence of headaches, hair loss due to a rash on the 
head, and a rash between the legs (a groin rash), due to 
undiagnosed illnesses, is not shown.  It also follows that, 
since service connection cannot be granted for a disability 
that is not shown to exist - which, to reiterate, in this 
case are disabilities specifically classified as headaches, 
hair loss due to a rash on the head, and a rash between the 
legs, due to undiagnosed illnesses - a claim therefor is not 
well grounded.  See Caluza, supra; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1993), and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  It must be emphasized that the 
provisions of 38 C.F.R. § 3.317 (1998), whereby service 
connection for undiagnosed illnesses due to Persian Gulf War 
service is authorized, stipulates that the disabilities for 
which such benefits are sought are limited to those that have 
not been attributed to any known clinical diagnosis by 
history, physical examination or laboratory tests.  38 C.F.R. 
§ 3.317(a) (1998).

The Board acknowledges that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the veteran has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the veteran in the 
development of any claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free 

to submit new and material evidence, and reopen his claims 
for service connection for headaches, hair loss due to a rash 
on the head, and a rash between the legs, due to undiagnosed 
illnesses, at any time.


ORDER

A claim for service connection for headaches, due to 
undiagnosed illnesses, is not well grounded, and is 
accordingly denied.  A claim for service connection for hair 
loss due to a rash on the head, due to undiagnosed illnesses, 
is not well grounded, and is accordingly denied.  A claim for 
service connection for a rash between the legs, due to 
undiagnosed illnesses, is not well grounded, and is 
accordingly denied.


REMAND

The veteran is also seeking service connection for swollen 
joints due to undiagnosed illnesses.  The available medical 
evidence indicates that various diagnoses, to include 
degenerative joint disease, olecran injury residuals, and 
tendinitis, have been furnished for several joints, to 
include the elbows and knees.  However, it is not clear as to 
whether findings pertaining to the elbows and knees encompass 
the totality of the veteran's "swollen joints."  In addition, 
it is noted that the medical evidence also shows that recent 
findings of "multiple joints effusion" (in June 1996) and 
"[p]olyarthritis, unclear etiology" (in September 1994) have 
been rendered.  The Board accordingly believes that the 
report of a special VA examination, specifically directed to 
ascertain what is encompassed by the phrase "swollen joints," 
whether any "swollen joints" are manifested, and, if so, 
whether any or all such "swollen joints" are etiologically 
related or are otherwise attributable to a particular 
disorder or disorders, would be helpful.


This issue is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for problems 
pertaining to the joints, to include but 
not limited to swollen joints, since 
September 1996.

2.  Upon the receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded him for problems 
pertaining to the joints, to include but 
not limited to swollen joints, since 
September 1996.

3.  Following receipt of any and all such 
records, the RO should accord the veteran 
a VA examination by the appropriate 
specialist or specialists, in order to 
ascertain whether "swollen joints" are 
manifested, and, if so, which joints can 
in fact be so classified.  In addition, 
if "swollen joints" are discerned, the 
examiner or examiners should ascertain 
whether any or all "swollen joints" that 
are identified are due to a particular 
illness or disability, or whether any or 
all such "swollen joints" are due to what 
could be classified as an undiagnosed 
illness.


The examiner or examiners should ensure 
that all tests indicated are conducted at 
this time.  All findings, and the reasons 
and bases therefor, should be set forth 
in a clear, logical and legible manner on 
the examination report or reports.  The 
RO should ensure that the veteran's 
claims folder, along with a copy of this 
Remand decision, is provided to each 
examiner prior to his or her examination.

4.  Following completion of the above 
actions, the RO should review the claim, 
and determine whether service connection 
for swollen joints, due to undiagnosed 
illnesses, can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.  The case should thereafter be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the ultimate disposition of 
this claim, to include but not limited to whether it is in 
fact well grounded, should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







